 



Stock Incentive Plan
2006 Performance Plan Award
Agreement
Corn Products International, Inc.
January 2006

 



--------------------------------------------------------------------------------



 



Corn Products International, Inc.
Stock Incentive Plan
2006 Performance Plan Award Agreement
You have been selected to be a participant in the Corn Products International,
Inc. Stock Incentive Plan (the “Plan”), as specified below:

         
Participant:
     
 
     
Target Performance Share Award:
     
 
     
Performance Period:
  January 1, 2006 to December 31, 2008  
 
     
Performance Measures:
  Relative Total Shareholder Return (“TSR”) – 50%  
 
  Return on Capital Employed (“ROCE”) – 50%

THIS AGREEMENT (the “Agreement”) effective as of January 1, 2006, represents the
grant of Performance Shares by Corn Products International, Inc., a Delaware
corporation (the “Company”), to the Participant named above, pursuant to the
provisions of the Plan.
The Plan provides a complete description of the terms and conditions governing
the Performance Shares. If there is any inconsistency between the terms of this
Agreement and the terms of the Plan, the Plan’s terms shall completely supersede
and replace the conflicting terms of this Agreement. All capitalized terms shall
have the meanings ascribed to them in the Plan, unless specifically set forth
otherwise herein. The parties hereto agree as follows:
Article 1. Performance Period
The Performance Period commences on January 1, 2006 and ends on December 31,
2008.
Article 2. Value of Performance Shares
Each Performance Share shall represent and have a value equal to one share of
common stock of the Company as detailed herein.
Article 3. Performance Shares and Achievement of Performance Measures

  (a)   The number of Performance Shares to be earned under this Agreement shall
be based upon the achievement of preestablished TSR percentile ranking
performance and return on capital employed goals as approved by the Compensation
Committee of the Company’s Board of Directors (the “Committee”) for the
Performance Period, based on the following charts:

1



--------------------------------------------------------------------------------



 



Total Shareholder Return

              Percent of Target   TSR Percentile   Performance Share   Ranking
Goal   Award Earned    
³ 80th
  200% (maximum)
70th
    150%  
55th
  100% (target)
50th
  75th
40th
  50% (threshold)
< 40th
    0%    

       Interpolation shall be used to determine the percentile rank in the event
the Company’s TSR Percentile Rank does not fall directly on one of the ranks
listed in the above chart.

       Unless otherwise determined by the Committee, a minimum of a positive TSR
must be achieved at the end of the three-year cycle for this portion of the
award to be earned.

  (b)   For this purpose, TSR shall be determined as follows:

     
TSR         =
  Change in Stock Price + Dividends Paid
 
   
 
  Beginning Stock Price

  (i)   Beginning Stock Price shall mean the average of the Daily Averages for
each of the twenty (20) trading days immediately prior to the first day of the
Performance Period;

  (ii)   Ending Stock Price shall mean the average of Daily Averages for each of
the last twenty (20) trading days of the Performance Period;

  (iii)   Change in Stock Price shall mean the difference between the Beginning
Stock Price and the Ending Stock Price; and

  (iv)   Dividends Paid shall mean the total of all dividends paid on one
(1) share of stock during the applicable calendar quarter(s) during the
Performance Period, provided that dividends shall be treated as though they are
reinvested at the end of each calendar quarter based on the stock price at the
end of each calendar quarter.

2



--------------------------------------------------------------------------------



 



  (v)   Daily Average shall mean the average of the high and low stock price on
the applicable stock exchange of one share of stock for a particular trading
day.

  (c)   Following the TSR determination, the Company’s Percentile Rank against
the Peer Group shall be determined. Once the Company’s Percentile Rank is
determined, 50% of the Performance Shares target to be awarded shall then be
determined based on the chart in Section 3(a).

  (d)   Peer Group shall mean the companies listed below, categorized by
industry. If two companies in the group merge, or one is acquired, the new
company would be included in the group. If a company merges with a company not
in the group or if a company declares bankruptcy, the company will be removed
and its TSR will not be included as part of the Peer Group.



AG Processing
Archer Daniels Midland Company
Bunge Limited
Gruma, S.A. de C.V.
Grupo Indl Maseca-ADR
MGP Ingredients, Inc.
Penford Corp
Tate & Lyle — ADR
AG Production/Farm Production
Alico Inc
Alliance One International
Charles River Labs International Inc.
Delta & Pine Land Co.
Universal Corporation
AG Chemicals
Agrium Inc.
Monsanto Company
Potash Corporation of Saskatchewan Inc.
Syngenta AG-ADR
Terra Industries Inc.
Terra Nitrogen Co.-LP
Paper/Timber/Planing
Abitibi-Consolidated Inc.
Aracruz Celulose S.A.-ADR
Bowater Inc.
Buckeye Technologies Corporation
Caraustar Industries Inc
Chesapeake Corporation
Deltic Timber Corp.
Domtar Inc.
MeadWestvaco Corporation
Pope & Talbot Inc.
Potlatch Corporation
Smurfit-Stone Container Corp
Wausau-Mosinee Paper Corporation


Return on Capital Employed
The second measure is based on the Company’s ability to meet its return on
capital employed (ROCE) by the end of the performance period. The target ROCE
that must be achieved to earn 100% is 8.1%. The calculation will be based on the
opening balance sheet in the third year at a cost of capital of 8.1%. 50% of the
Performance Shares award target for the ROCE metric will be earned according to
the following table.

3



--------------------------------------------------------------------------------



 



          Return on Capital Employed   Percent Earned    ]
³ 9.1%
    200 %
8.6%
    150 %
8.1%
    100 %
7.6%
    75 %
7.1%
    50 %
< 7.1%
    0    

An extraordinary event as judged by the Committee may result in the change of
the goal.
Once the number of Performance Shares to be awarded based on the Company’s
performance measures results are known, then the Committee may decrease or
eliminate entirely the number of Performance Shares to be awarded based on
whether the Participant’s individual performance during the Performance Period
was acceptable (an average rating of “meets expectation” or above).
Article 4. Termination Provisions
Except as provided below, the Participant shall be eligible for payment of
awarded Performance Shares, as determined in Section 3, only if the
Participant’s employment with the Company continues through the end of the
Performance Period.
If the Participant’s employment with the Company terminates prior to the end of
the Performance Period by reason of death, retirement on or after age 55 (with a
minimum of 10 years of employment or service with the Company) or the occurrence
of such Participant’s Disability Date, a pro-rated payment will be provided as
long as the event occurred in years two or three of the period, subject to the
Committee’s approval. Upon termination of employment under any other
circumstances, the Committee, in its sole discretion and taking into
consideration the performance of the Participant and the performance of the
Company during the Performance Period, may authorize the payment to the
Participant (or his legal representative) at the end of the Performance Period
of all or any portion of the Performance Share Award which would have been paid
to the Participant for such Performance Period.
If the Participant’s employment with the Company terminates for any other reason
prior to the end of the Performance Period, then the award which is subject to
such Performance Period on the effective date of the Participant’s termination
of employment shall be forfeited to and cancelled by the Company.
Article 5. Dividends
The Participant shall have no right to any dividends which may be paid with
respect to shares of Company common stock until any such shares are paid to the
Participant following the completion of the Performance Period.

4



--------------------------------------------------------------------------------



 



Article 6. Form and Timing of Payment of Performance Shares

  (a)   The payment of the Performance Share Awards shall be paid to the
Participant no later than two and one-half months after the end of the
Performance Period. Payment of the Performance Shares awarded shall be made
subject to the following:

  (i)   The Participant shall have no right with respect to any Award until such
award shall be paid to such Participant.

  (ii)   If the Committee determines, in its sole discretion, that the
Participant at any time has willfully engaged in any activity that the Committee
determines was or is harmful to the Company, any unpaid Award will be forfeited
by the Participant.

  (b)   Performance Shares awarded, if any, will only be paid out in shares of
Company stock.

  (c)   The Participant may defer receipt of all or any portion of the
Performance Shares awarded hereunder, upon such terms and conditions stated in
the deferral election form by filing such written election with the Vice
President of Human Resources no later than six months prior to the termination
of the Performance Period, provided such election is made under the deferral
requirements of Code Section 409A. Deferrals may only be made into the Corn
Products stock fund.

Article 7. Nontransferability
Performance Shares may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. Further, except as otherwise provided in a Participant’s Award
Agreement, the Participant’s rights under the Plan shall be exercisable during
the Participant’s lifetime only by the Participant or the Participant’s legal
representative.
Article 8. Administration
This Agreement and the rights of the Participant hereunder are subject to all
the terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Agreement, all of which
shall be binding upon the Participant. Any inconsistency between the Agreement
and the Plan shall be resolved in favor of the Plan.
Article 9. Miscellaneous

  (a)   The selection of any employee for participation in the Plan and this
Agreement shall not give such Participant any right to be retained in the

5



--------------------------------------------------------------------------------



 



      employ of the Company. The right and power of the Company to dismiss or
discharge the Participant is specifically reserved. The Participant or any
person claiming under or through the Participant shall not have any right or
interest in the Plan or any Award thereunder, unless and until all terms,
conditions, and provisions of the Plan that affect the Participant have been
complied with as specified herein.

  (b)   With the approval of the Board, the Committee may terminate, amend, or
modify this Agreement; provided, however, that no such termination, amendment,
or modification of this Agreement may in any way adversely affect the
Participant’s rights under this Agreement without the Participant’s written
consent.

  (c)   This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

  (d)   Notwithstanding any other provision of this Agreement or the Plan to the
contrary, the Board of Directors may amend the Plan or this Agreement, to take
effect retroactively or otherwise, as deemed necessary or advisable for the
purpose of conforming the Plan or Agreement to any present or future law
relating to plans of this or similar nature (including, but not limited to, Code
Section 409A), and to the administrative regulations and rulings promulgated
thereunder.

  (e)   To the extent not preempted by federal law, this Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware.

  (e)   The Company shall have the power and right to deduct or withhold, or
require the Participant to remit to Company, the minimum statutory amount to
satisfy federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising under this
Agreement.

  (f)   With respect to withholdings required upon payment of Company stock in
satisfaction of all of the Performance Shares awarded, the Company will withhold
Company stock having FMV on the date the tax is to be determined equal to the
minimum statutory total tax that could be imposed on the transaction.

  (g)   In the event of a Change in Control, the Performance Period will be
deemed to have ended, and the Performance Shares will be considered earned and
the Target Performance Share Award amount will be paid out in accordance with
the Plan. Such deemed earned Performance Shares shall be paid out as soon as
practicable.

6



--------------------------------------------------------------------------------



 



* * * * * *
     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of ___, 2006

            CORN PRODUCTS INTERNATIONAL, INC.
      By:                   Vice President, Human Resources
EXECUTIVE:              

7